FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIKE CHAMBERS,                                   No. 10-55884

               Plaintiff - Appellant,            D.C. No. 2:09-cv-06570-JHN-
                                                 FMO
  v.

NICHOLAS GUTIERREZ, Chief Admin                  MEMORANDUM *
& Support,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Mike Chambers appeals pro se from the district court’s order dismissing his

action alleging that his former supervisor abused his authority in connection with

Chamber’s termination and committed fraud in violation of federal law. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

dismissal of an action for failure to comply with a court order, Pagtalunan v.

Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion in dismissing Chambers’s

action because Chambers failed to file a response to an order to show cause as to

why the action should not be dismissed for failure to prosecute after the court

instructed him on how to manually file his response and gave him an extension of

time to do so. See id. at 642–43 (discussing factors for dismissing under Rule

41(b) and affirming dismissal where three out of five factors supported it).

      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                      10-55884